Title: From George Washington to James McHenry, 17 October 1796
From: Washington, George
To: McHenry, James


                        
                            Sir, 
                            Mount Vernon 17th Oct. 1796
                        
                        By the last Mail I received three letters from you (with their several numerous
                            enclosures) the first dated the 8th and the other two the 10th of this instant.
                        The enclosures are all returned under cover with this letter; and as I expect
                            to be at the Seat of Government by the first of next Month (if the health of those who are
                            to accompany me will permit it) I shall express no Sentiments either on your letters or
                            those papers until then: but desire that you would, in the mean time, receive the whole of
                            them, and make a summary of such things as shall be found necessary for me to act upon,
                            against my arrival. Not only in the instances alluded to, but all others; that every thing
                            which can be dispatched previously may not, by delay, interfere with the business of the
                            approaching Session of Congress—Matters of mere rotine, or Office decision, need never wait
                            for any opinion of the President, or even be referred to him; as it serves to encrease (by
                            the transcripts) your business, and to withdraw his attention from other concerns.
                        
                            Go: Washington
                            
                        
                    